Title: To Benjamin Franklin from Jane Mecom, 4 July 1784
From: Mecom, Jane
To: Franklin, Benjamin




Dear Brother
Boston July 4. 1784

I often Recolect the Advice you wonce Gave won of my Sons to do the right thing with Spirit & not to Spend time in makeing Excuses for not Doing it & I ought to have profited by it, but I have So long Delayed writing to you that I am hardly capeble of makeing any Excuse at all, & now have no time to Atempt it. I have Removed From Cambridge with my Son-in-Law Collas & his wife & Live in your House at the North-End

& Mr Collas being Absent Sildom See any won to Inform us How the world goes, am now at Cousen Williams where I am Informed a Ship is to Sail this Day with a Gentileman in it who goes Directly to you, I can’t Remember Ither His Name or office by which you will see what a confused State my mind is in for I Just Heard it below, I am often Afflected with grat Dizenes & Expect or fear if I live much Longer to be in such Circumstances as Dean Swift was, If it Pleases God to hear my Prayer Death will be much Preferable, but who am I to Prescribe to the Allmighty the Anguish of mind I have undergone on your acount Since I heard of the Greveous malady you are Exercised with has made me consider which of the two cases I Should Prefer & I think yours bad as it is, dont think by this that I dont feal all for you that the Intimate knolige of Such cases, all the Tendernes & Affection that is Due to won who has been as a Father, Husband, & all ways the best of Brothers deserves, but your Retaining your Intlectual Faculties & such Fortitude to bare up under it must be Preferable to a Senslis Stupidetie.
But O that After you have Spent your whol Life in the service of the Publick & have Atained So Glorious A conclution as I thought as would now Premit you to come home & Spend (as you Used to say) the Evening with you Friends in Ease & Quiete, that now Such a dreadfull maledy should Atact you; my Hart is Reddy to burst with Greaf at the thought.—
How many Hours have I Laid awake on nights thinking what Excruciating Pains you might then be Incountering while I a Poor Useles, & wrothles worm, was Premitted to be at Ease; oh that it was In my Power to mitigate or Aleviate the Anguish I know you must Endure—
I have been Flattered all the Spring & Sumer that you were

coming home, I know your wisdom will Direct to Emprove all circumstances that will be most comodeious for the desiered End but I fear if you take Ship for Philadelphia I Shall never See you, traveling will be so Incomodous to you that when you are got home you will not Prevail with your Self to See New-England but If you come hear first you can go mostly if not Altogather by water as you know & it may not Be so trying to you. God grant I may See you again hear but if not that we may Spend an happy Eternity togather In His Presence.
Mr Williams has tould me he has Informed you Perticularly about my Affairs but I did not think that would Jestifie me in not writing my Self but I have now nither Leters nor Papers nor time to say any thing more than that I am your most obliged & affectionat Sister

Jane Mecom



If wind or wither should detain the Ship I will writ again at Present Pray forgive the very bad Spelling & Every other defect & dont let it mortifie you that such a Scraw came from your Sister.
Mr williams says My Love to the Docter mine to your Grand son.

 
Addressed: His Excellency Benjamin Franklin Esqr / In / Passy / France
